DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 and 12/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, 12, 15, 16, 18, 20, 22, 24, 28, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0029339 A1 Kobres et al.

Regarding claim 1, Kobres teaches a method for registration of an article in a store having at least one article containing area and an associated automatic in-store registration system (Kobres Para. [0012] cameras on the shelves and cart track movement of customer and items, to monitor products), wherein the method comprises: 
associating a registration account with a dynamic list of articles comprising articles being picked by a customer (Kobres Para. [0042] a list of items in the shopping cart is associated with a transaction record, which includes shopping cart and shopper information);
connecting an article carrying device to said registration account so the registration account is indirectly connected to the customer (Kobres Para. [0042] a list of items in the shopping cart is associated with a transaction record, which includes shopping cart and shopper information), wherein the article carrying device comprises at least one of a unique identification tag and a position detecting unit (Kobres Para. [0013] the cart contains a visual indicator to identify the specific cart; Para. [0016] the cart camera may use identifiers, and then track the cart location throughout the store; Para. [0023] customer is associated with a cart, and the items placed within the cart are kept up to date when added/removed; Para. [0026]); 
continuously monitoring the at least one article containing area with a sensor arrangement, and detecting a change in the at least one article containing area and, in response to said detected change, identifying one or more possible articles causing the change in a first identification step and saving said one or more possible articles to a temporary article list (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; Para. [0040-0041] the shelf camera monitors the shelving area, and the image collected from the camera is analyzed and used for identification of the item being removed);
determining a current position of the article carrying device by detecting the at least one of the unique identification tag and the position detecting unit of the articles carrying device with the sensor arrangement (Kobres Para. [0012-0015] the cart contains an identifier, and the cameras throughout the store and within the cart are used to identify the cart, and determine its position within the store);
continuously monitoring the article carrying device with the sensor arrangement, and detecting a change in or near the article carrying device and in response to said detected change identifying the article causing the change in the at least one article containing area from the article identities currently included in the temporary article list in a second identification step (Kobres Para. [0040-0041] the cart camera may use an image identifier, and may in sequence with the shelf camera, may determine the products found in the aisle, and use further markers to identify the specific object removed from the shelf and placed inside the cart), wherein the second identification step is performed automatically by a processor and includes accessing articles identifies saved in the temporary article list and identifying the article as one of the accessed article identities originally position within a predetermined distance from the article carrying device and which were added to the temporary article list within a predetermined time (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0039] shopping cart may be assessed if stopped in a specific location for a predetermined amount of time; Para. [0040-0041] the two camera system, one on the shelf and one in the cart, both take image data, send that image data be analyzed, and when the two image analysis match, the article is confirmed, this is accomplished by the store server, which processes the data), 
and adding the article which was identified in the second identification step to the dynamic list of articles of the registration account (Kobres Para. [0036] the user of the cart is linked, with information relating to the checkout process. The items at checkout are processed based on shelf and cart images and location information; Para. [0040-0041] when the two image identification match, the article is added to a dynamic list for checkout with the registered user account).

Regarding claim 2, Kobres teaches the method according to claim 1, wherein the first identification step is performed by identifying an article by at least using information relating to the position of the change in the article containing area, wherein the position of each one of the plurality of articles arranged in the article containing area is predetermined and accessible for the automatic in-store registration system (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf).  

Regarding claim 3, Kobres teaches the method according to claim 2, wherein the first identification step is performed by reducing the total number of possible article identities using the position information of the change in the article containing area (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf).  

Regarding claim 4, Kobres teaches the method according to claim 1, wherein the first identification step further comprises: determining a signature from an article; and matching the measured signature with a database storing a plurality of reference signatures, wherein each reference signature is associated with a unique article identity (Kobres Para. [0019] camera identifier for the shelf area, which is capable of recognizing images of items on shelf, and in combination with planogram determining the exact item).  

Regarding claim 5, Kobres teaches the method according to claim 1, wherein the second identification step is performed by reducing the total number of possible article identities using the information saved in the temporary article list (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0040-0041] the two camera system, one on the shelf and one in the cart, both take image data, send that image data be analyzed, and when the two image analysis match, the article is confirmed, this is accomplished by the store server, which processes the data).  

Regarding claim 8, Kobres teaches the method according to claim 4, wherein the sensor arrangementand independently comparing each measured signatures with at least a subset of the digital reference signatures associated with the respective sensor, and combining the result of the comparison in order to determine a single uniquely identified article (Kobres Para. [0004] the shelf and the cart comprise two different sensors, Para. [0019] the shelf sensor monitors the locations, uses planogram data to determine possible items, and the cart sensor uses image date to identify an object, and compare to the planogram list of possible items).

Regarding claim 11, Kobres teaches the method according to claim 1, further comprising determining a current position of said article carrying device (Kobres Para. [0016] the location of the cart may be identified).  

Regarding claim 12, Kobres teaches the method according to claim 11, wherein the article carrying device (Kobres Para. [0027] the cart may be identified with a tag; Para. [0031] the tag helps locate the cart within the store).  

Regarding claim 15, Kobres teaches an automatic in-store registration system in a store having at least one article containing area (Kobres Para. [0012] cameras on the shelves and cart track movement of customer and items, to monitor products), the system comprising: 
at least one processor having (Kobres Para. [0016] processors are used throughout the system) at least one registration account, the at least one registration account being associated with a dynamic list of articles comprising the articles being picked by a customer (Kobres Para. [0042] a list of items in the shopping cart is associated with a transaction record, which includes shopping cart and shopper information), and wherein the registration account is connected to an article carrying device so that said registration account is indirectly connected to the customer (Kobres Para. [0042] a list of items in the shopping cart is associated with a transaction record, which includes shopping cart and shopper information; Para. [0023] customer is associated with a cart, and the items placed within the cart are kept up to date when added/removed; Para. [0026]); 
and a sensor arrangement comprising a plurality of sensors, the sensor arrangement being configured to, in a first identification step, continuously monitor the article containing area and to detect a change in the article containing area and, in response to said detected change, to transmit a first identification signal comprising information relating to one or more possible articles to the processor (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; Para. [0040-0041] the shelf camera monitors the shelving area, and the image collected from the camera is analyzed and used for identification of the item being removed), and wherein the sensor arrangement is further configured to determine a current position article carrying device by detecting at least one of an unique identification tag and a position detecting unit of the article carrying device (Kobres Para. [0012-0015] the cart contains an identifier, and the cameras throughout the store and within the cart are used to identify the cart, and determine its position within the store), 
and wherein the sensor arrangement is further configured to, in a second identification step, continuously monitor the article carrying device and to detect a change in or near the article carrying device and, in response to said detected change, to transmit a second identification signal comprising information relating to one or more possible articles to the processor (Kobres Para. [0041] the cart camera may use an image identifier, and may in sequence with the shelf camera, may determine the products found in the aisle, and use further markers to identify the specific object removed from the shelf and placed inside the cart); 
wherein the processor is configured to identify one or more possible articles from the first identification signal and to save said articles to a temporary article list, wherein the processor is further configured to identify one or more possible articles from the second identification signal, to determine a final article by comparing the one or more articles identified from the second identification signal with the articles stored in the dynamic article list (Kobres Para. [0004] the shelf and the cart comprise two different sensors, Para. [0019] the shelf sensor monitors the locations, uses planogram data to determine possible items, and the cart sensor uses image date to identify an object, and compare to the planogram list of possible items; Para. [0036] the user of the cart is linked, with information relating to the checkout process. The items at checkout are processed based on shelf and cart images and location information; Para. [0040-0041] the two camera system, one on the shelf and one in the cart, both take image data, send that image data be analyzed, and when the two image analysis match, the article is confirmed, this is accomplished by the store server, which processes the data), wherein the second identification step is performed by accessing the article identities saved in the temporary article list and identifying the article as one of the accessed article identities originally positioned within a predetermined distance from the article carrying device and added to the temporary article list within a predetermined time (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0039] shopping cart may be assessed if stopped in a specific location for a predetermined amount of time; Para. [0040-0041] the two camera system, one on the shelf and one in the cart, both take image data, send that image data be analyzed, and when the two image analysis match, the article is confirmed, this is accomplished by the store server, which processes the data) and to add said final article to the registration account (Kobres Para. [0036] the user of the cart is linked, with information relating to the checkout process. The items at checkout are processed based on shelf and cart images and location information).  

Regarding claim 16, Kobres teaches a method for training an in-store registration system(Kobres Para. [0012] cameras on the shelves and cart track movement of customer and items, to monitor products), said method comprising performing a training sequence in order to improve the accuracy of the identification of articles by: allowing a store attendant to add or remove one or more articles to or from the article containing area (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location), scanning at least one article by a scanning device for identifying the article (Kobres Para. [0041] the cart camera may use an image identifier, and may in sequence with the shelf camera, may determine the products found in the aisle, and use further markers to identify the specific object removed from the shelf and placed inside the cart), registering one or more signatures of each article by means of a sensor arrangement, and adding or updating information relating to signature and the position of each article to the in-store registration system (Kobres Para. [0019] the table of information relating to the product may be updated when changes to the store are made).  

Regarding claim 18, Kobres teaches the method according to claim 16, further comprising determining the position of the article by means of the sensor arrangement itself, by associating the article position with a unique code which is scanned together with the article code, and/or by means of a position detecting unit provided at the scanning device (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf).  

Regarding claim 20, Kobres teaches a method for registration of an article in a store having at least one article containing area and an associated automatic in-store registration system (Kobres Para. [0012] cameras on the shelves and cart track movement of customer and items, to monitor products), wherein the method comprises: 
associating a customer with a registration account (Kobres Para. [0023] customer is associated with a cart, and the items placed within the cart are kept up to date when added/removed; Para. [0026]; Para. [0042] a list of items in the shopping cart is associated with a transaction record, which includes shopping cart and shopper information); 
monitoring the movement of the customer through the store and determine the position of the customer (Kobres Para. [0012-0015] the cart contains an identifier, and the cameras throughout the store and within the cart are used to identify the cart, and determine its position within the store), 
continuously monitoring the at least one article containing area by means of a sensor arrangement, and detecting a change in the at least one article containing areacausing the change in a first identification step and saving said one or more possible articles to a temporary article list (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; Para. [0040-0041] the shelf camera captures images and performs first identification), 
wherein, if said temporary article list includes two or more articles, positively identifying the article which caused the change in a second identification step from the articles currently included in the temporary article list (Kobres Para. [0041] the cart camera may use an image identifier, and may in sequence with the shelf camera, may determine the products found in the aisle, and use further markers to identify the specific object removed from the shelf and placed inside the cart; Para. [0040-0041] the two camera system, one on the shelf and one in the cart, both take image data, send that image data be analyzed, and when the two image analysis match, the article is confirmed, this is accomplished by the store server, which processes the data); 
wherein the second identification step is performed by accessing the article identities saved in the temporary article list and identifying the article as one of the accessed article identities originally positioned within a predetermined distance from the customer and added to the temporary article list within a predetermined time (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0039] shopping cart may be assessed if stopped in a specific location for a predetermined amount of time; Para. [0040-0041] the two camera system, one on the shelf and one in the cart, both take image data, send that image data be analyzed, and when the two image analysis match, the article is confirmed, this is accomplished by the store server, which processes the data);
and adding the article which was positively identified in the first or second identification to the registration account (Kobres Para. [0036] the user of the cart is linked, with information relating to the checkout process. The items at checkout are processed based on shelf and cart images and location information).  

Regarding claim 22, Kobres teaches the method according to(Kobres Para. [0043] identification is inconclusive, and the decisions between items may be reviewed and verified before a final list is established; Para. [0047] if an item could not be identifies in the image sensor, than a person may manually enter the correct item).  

Regarding claim 24, Kobres teaches the method according to claim 20, further comprising identifying a plurality of customers, and associating two or more customers to the same registration account (Kobres Para. [0026] the customer OR customers are associated with the cart).  
  
Regarding claim 28, Kobres teaches the method according to claim 20, wherein the first identification step is performed by identifying an article by at least using information relating to the position of the change in the article containing area, wherein the position of each one of the plurality of articles arranged in the article containing area is predetermined and accessible for the automatic in-store registration system (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0039] shopping cart may be assessed if stopped in a specific location for a predetermined amount of time).  

Regarding claim 29, Kobres teaches the method according to claim 28, wherein the first identification step is performed by reducing the total number of possible article identities using the position information of the change in the article containing area (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0039] shopping cart may be assessed if stopped in a specific location for a predetermined amount of time).  
  
Regarding claim 32, Kobres teaches an automatic in-store registration system(Kobres Para. [0012] cameras on the shelves and cart track movement of customer and items, to monitor products), the system comprising: 
at least one processor (Kobres Para. [0016] processors are used throughout the system); 
at least one registration account(Kobres Para. [0023] customer is associated with a cart, and the items placed within the cart are kept up to date when added/removed; Para. [0026]); 
and a sensor arrangement(Kobres Para. [0012-0015] the cart contains an identifier, and the cameras throughout the store and within the cart are used to identify the cart, and determine its position within the store; Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location); 
and wherein the processor is configured to identify one or more articles from said first identification signal and to save the identified one or more articles to a temporary article list, 7340115.18Preliminary Amendment Dated June 10, 2019Attorney Docket No.: 55968-186489wherein if the temporary article list includes two or more articles, the processor(Kobres Para. [0041] the cart camera may use an image identifier, and may in sequence with the shelf camera, may determine the products found in the aisle, and use further markers to identify the specific object removed from the shelf and placed inside the cart; Para. [0040-0041] the shelf camera monitors the shelving area, and the image collected from the camera is analyzed and used for identification of the item being removed), wherein the second identification step is performed by accessing the article identities saved in the temporary article list and identifying the article as one of the accessed article identities originally positioned within a predetermined distance from the customer and added to the temporary article list within a predetermined time (Kobres Para. [0019] shelves have cameras, the cameras monitor a change and uses a digital imager to identify the object removed, the item location is also recorded, and using planogram data, acknowledging the possible item from a list based on the shelf location; planograms include information about the exact location of the product within the shelf; Para. [0039] shopping cart may be assessed if stopped in a specific location for a predetermined amount of time; Para. [0041] the cart camera may use an image identifier, and may in sequence with the shelf camera, may determine the products found in the aisle, and use further markers to identify the specific object removed from the shelf and placed inside the cart; Para. [0040-0041] the shelf camera monitors the shelving area, and the image collected from the camera is analyzed and used for identification of the item being removed), 
and to add the article being positively identified in the first or second identification step to the registration account (Kobres Para. [0004] the shelf and the cart comprise two different sensors, Para. [0019] the shelf sensor monitors the locations, uses planogram data to determine possible items, and the cart sensor uses image date to identify an object, and compare to the planogram list of possible items; Para. [0036] the user of the cart is linked, with information relating to the checkout process. The items at checkout are processed based on shelf and cart images and location information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029339 A1 Kobres et al in view of US 2014/0214577 A1 Acker, Jr. et al.

Regarding claim 13, Kobres teaches the method according to claim 1. 
Kobres fails to explicitly disclose wherein the method further comprises: weighing the article carrying device to verify that the weight of the articles arranged therein corresponds to the articles in the dynamic list of articles of the registration account associated with said article carrying devic
Acker is in the field of monitoring shopping carts (Acker Abstract, computer monitoring shopping cart) and teaches wherein the method further comprises: weighing the article carrying device to verify that the weight of the articles arranged therein corresponds to the articles in the dynamic list of articles of the registration account associated with said article carrying device (Acker Para. [0074] the total weight of the final cart will be checked against the expected weight of the cart based on product weights in database). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping recognition of Kobres with the weight checking of Acker. The motivation for doing so would be to maintain the benefits of weight checking items, such as loss prevention and assisting customers, without the need for time-consuming cashier or self-check-out lanes (Acker Para. [0003]).

	
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Regarding 102, Claim 1 has amended claim language to include “is performed automatically by a processor”. Previously Examiner noted that a second identification may be performed manually when it is not accomplished automatically by the sensors and server system, this is exemplified in claim 22 of the instant invention, where a user manually makes the decision. Since the claim has been amended to include the second identification be performed automatically by a process, the Examiner is interpreting the claim as follows:
The first identification is performed in an article containing area, which is done by analyzing sensor data on a processor. The second identification is performed in an article carrying area, which is done by analyzing sensor data on a processor. The two identifications are compared, and when they match the article is added to the list of articles associated with the registered shopper identification. 
The claim limitation as written, does not indicate that there is an ambiguity between the identification that need to be resolved, but rather there are two sensors, which perform two identification and when matched are added to a final list for checkout. The Applicant further points to the use of a temporary list, to compare data, but in order for the first sensor to analyze, identify and compare to a second sensors analysis and identification, the two answers must be stored, and the storage of the original identifications are not the final dynamic list sent to the registration system for checkout. Therefore, the claim limitations, as recited, showcase the identification in two different areas of the store, and comparing the article identification before adding to the registered checkout list. 
Applicant discusses that the claimed method is a less expensive manner of automatically registering articles in a store, but Examiner would note that this does not make the claimed invention different than prior art, especially since the sensor means are not distinguished from that of Kobres cameras, and in fact the instant application specification Pg. 3, Lns. 1-5 list cameras as a sensor arrangements.  Further Applicant is reminded that “Attorney argument is not evidence unless it is an admission… the arguments of counsel cannot take the place of evidence in the record” and cannot be relied upon to rebut prima facie obviousness (MPEP 2145(I)). The rejection is therefore maintained. 
Regarding 103, the Applicant states that the claimed invention now depends from allowable subject matter, but as shown above, the claim maintains the rejections, and therefore its dependent claim also remains rejected.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687